Citation Nr: 1813257	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-25 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability, to include scoliosis of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Coast Guard from August 1978 to September 1978.  As discussed below, the record is unclear as to whether he had an additional period of service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appellant filed a timely Notice of Disagreement (NOD), received in February 2009.  A Statement of the Case (SOC) was issued in June 2014.  A timely substantive appeal was received in July 2014.  A Supplemental Statement of the Case (SSOC) was issued in December 2016.

The appellant testified before the undersigned via videoconference hearing in November 2017.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration.  

The record on appeal contains the appellant's DD Form 214 which reflects that he served on active duty in the Coast Guard from August 1978 to September 1978, a period of 27 days.  This document also reflects that he had prior inactive service of five months and 9 days, for a total of six months and six days of service for pay, although the specific dates are not recorded.  Conversely, the appellant's electronic VBMS file reflects that he had a period of active service from March to October 1978, a period of seven months.  As set forth below, given the applicable legal criteria, additional development is necessary to clarify the dates and nature of the appellant's service.  

Under 38 U.S.C. § 1131, a peacetime veteran is entitled to service connection for a disease or injury incurred in or aggravated by service.  See Paulson v. Brown, 7 Vet.App. 466, 468 (1995).  If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Id.

Under 38 U.S.C. § 1132, a presumption of sound condition at the time of induction arises if the peacetime veteran served on active duty for "six months or more" and if the "later complained-of disability was not detected" at the time of the induction examination.  See Paulson, 7 Vet.App. at 468 (quoting Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991)).  If the appellant did not serve on active duty for six months or more, he would not qualify for the presumption of soundness at the time of his induction.  Thus, clarification of the appellant's service is necessary.  

In addition, the Board finds that a medical opinion is required.  

Regardless of the legal presumption of soundness, congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  

Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

In this case, the appellant underwent a February 1978 pre-enlistment examination which was essentially normal.  His spine was specifically noted to be normal and the appellant was found physically qualified for enlistment.

On a February 1978 Report of Medical History, the appellant stated that he was in good health and was not using any medications.  He denied bone, joint, or other deformity, and also denied recurrent back pain.

The appellant also underwent an August 1978 pre-training examination which identified an abnormal spine.  Marked "s" scoliosis and excessive lumbar lordosis were observed.  Ribs on the right side were prominent posteriorly.  Range of motion was noted to be good.  It was noted that the appellant was being sent to an orthopedic clinic in September 1978 for evaluation and that he would be in training on a trial basis pending such evaluation.  The defects and diagnoses observed were scoliosis and kyphosis.  The appellant was to have imaging studies performed of the spine and pelvis.  He was qualified for trial training.

On an August 1978 Report of Medical History, the appellant denied recurrent back pain or bone, joint, or other deformity.  He stated that he was in good health and was not taking any medications.

An August 1978 clinical note states that the appellant reported he was able to run track and play basketball without difficulty.  Although he was allowed to enter on a trial basis, his back became symptomatic after a few days.  A second note states that there was a history or more episodes.  The recommendation was separation due to being not fit for duty as a result of pre-existing spinal problems.

A September 1978 clinical note states that the appellant complained of back pain.  It was noted that, due to his past history of back problems, he was told to report to report to sick bay should he experience back problems during training.  It was noted that it was difficult for him to stand at attention or to march.

A September 1978 Medical Board Cover Sheet notes that the appellant did not meet minimal requirements, that the pre-enlistment physical was inadequate because the appellant's condition was readily discernible but not noted on SF-88, and that the appellant failed to provide an adequate history at the time of pre-enlistment and pre-training examinations.  He reported that his back problems began in February 1978.  He stated that he enlisted in March 1978 and experienced an injury in May 1978.

A September 1978 Report of Medical Board states that the spine was noted to be normal during a February 1978 pre-enlistment examination.  Such examination was negative for notation of history of recurrent back pain.  The appellant likewise did not mention any past back problems during his August 1978 pre-training examination.  However, examination revealed marked scoliosis and excessive lordosis.  Upon questioning, the appellant admitted that he had had a curvature of the spine for as long as he could remember, although he never had many problems with his back.  Rather, he was able to run some track in high school and frequently played basketball.  One year prior to enlistment, he reported that he slipped on ice and injured his back.  He was treated conservatively and his back strain resolved quickly without any sequelae.  Because he had minimal symptoms in the past, he was permitted to participate in training on a trial basis, but was told to return to the clinic if he experienced unusual back pain.  Five days after entering training, the appellant reported to the clinic with complaints of pain in the right paravertebral muscles in the lumbosacral region.  Examination revealed mild muscular spasm in the right lumbosacral region and slight decrease in range of motion of the spine secondary to pain.  The recommendation was separation from the Coast Guard due to a pre-existing spinal defect.  The diagnosis was "S" scoliosis involving thoracic and lumbar spine and excessive lordotic curve, probably congenital.  It was stated that the appellant had a previously-existing defect which was disqualifying.  The defect was neither incurred in the Coast Guard nor significantly aggravated by his short period of service.

In connection with his claim of service connection, the appellant was afforded a contracted examination in May 2012.  He reported that in March 1978, he injured his back after slipping and falling on an icy street.  He was diagnosed with scoliosis following a September 1978 X-ray.  The examiner opined that the appellant's back disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In providing the opinion, the examiner noted that the appellant claimed that he slipped on ice while on active duty, but found no substantiating evidence to confirm such injury.  The examiner further noted that the appellant's back disorder was not aggravated beyond its natural progression by his active service because he only had five days of boot camp.  Such was of too minimal a duration to cause aggravation of his back disorder.

During his November 2017 hearing, the appellant testified that the injury he sustained during service in which he slipped and fell on a piece of ice and landed on his back happened during basic training.  He claimed that he spent two weeks in the hospital.  He denied any back injuries prior to his active service.  

In light of the ambiguities in the record, it is possible that the 2012 examiner relied on an inaccurate factual premise in rendering his opinion.  Thus, after clarifying the nature and dates of the appellant's service, an addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the specific dates of the appellant's active service, as well as any ACDUTRA and INACDUTRA.  As set forth above, VBMS currently contains conflicting information.   

2.  After clarifying the dates of the appellant's service, obtain an addendum opinion regarding the nature and etiology of his current back disability.  Access to the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.  

After reviewing the record, the clinician should indicate whether the appellant's current back disability, to include scoliosis, is a congenital defect.  

If so, the clinician should indicate whether the appellant sustained a superimposed disease or injury during active duty service which resulted in aggravation of the congenital defect. 

If the clinician determines that any current back pathology is not a congenital defect, he or she should provide an opinion as to whether it is at least as likely as not causally related to the appellant's active service or any incident therein. 

In providing the requested opinion, the clinician should refer to the relevant evidence of record, to include the service treatment records and the appellant's November 2017 hearing testimony.  The examiner must provide supporting rationale for all opinions.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any claim remains denied, the appellant and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



